Exhibit 10.5 SYNDICATED FACILITY AGREEMENT dated as of May 28, 2014 among CIVEO CORPORATION, CIVEO CANADA INC., CIVEO PREMIUM CAMP SERVICES LTD. and CIVEO AUSTRALIA PTY LIMITED, as Borrowers THE LENDERS NAMED HEREIN, ROYAL BANK OF CANADA, as Administrative Agent, U.S. Collateral Agent, Canadian Administrative Agent, Canadian Collateral Agent and an Issuing Bank, and RBC EUROPE LIMITED, as Australian Administrative Agent, Australian Collateral Agent and an Issuing Bank, RBC CAPITAL MARKETS1 as Lead Arranger and Sole Bookrunner TABLE OF CONTENTS Page ARTICLE IDEFINITIONS 1 SECTION 1.01 Defined Terms 1 SECTION 1.02 Terms Generally 41 SECTION 1.03 Several Obligations; Power of Attorney 42 SECTION 1.04 Classification of Loans and Borrowings 42 SECTION 1.05 Additional Alternative Currencies 42 ARTICLE IITHE CREDITS 43 SECTION 2.01 Commitments 43 SECTION 2.02 Loans 44 SECTION 2.03 Borrowing Procedure 47 SECTION 2.04 Evidence of Debt; Repayment of Loans 49 SECTION 2.05 Fees 50 SECTION 2.06 Interest on Loans 52 SECTION 2.07 Default Interest 54 SECTION 2.08 Alternate Rate of Interest 54 SECTION 2.09 Termination and Reduction of Commitments 54 SECTION 2.10 Conversion and Continuation of Borrowings 55 SECTION 2.11 Optional Prepayment 57 SECTION 2.12 Mandatory Prepayments 57 SECTION 2.13 Increased Costs; Capital Requirements 59 SECTION 2.14 Change in Legality 60 SECTION 2.15 Breakage Costs 61 SECTION 2.16 Pro Rata Treatment 61 SECTION 2.17 Sharing of Setoffs 62 SECTION 2.18 Payments 64 SECTION 2.19 Taxes 64 SECTION 2.20 Assignment of Commitments Under Certain Circumstances; Duty to Mitigate 69 SECTION 2.21 Letters of Credit 70 SECTION 2.22 Bankers’ Acceptances 77 SECTION 2.23 Swing Line Loans 80 SECTION 2.24 Defaulting Lenders 85 SECTION 2.25 Incremental Revolving Credit Increase 88 ARTICLE IIIREPRESENTATIONS AND WARRANTIES 90 SECTION 3.01 Organization; Powers 91 SECTION 3.02 Authorization 91 SECTION 3.03 Enforceability 91 SECTION 3.04 Governmental Approvals 91 -i- TABLE OF CONTENTS (continued) Page SECTION 3.05 Financial Statements 92 SECTION 3.06 No Material Adverse Change 92 SECTION 3.07 Title to Properties; Possession Under Leases and Licenses 92 SECTION 3.08 Subsidiaries 92 SECTION 3.09 Litigation; Compliance with Laws 93 SECTION 3.10 Agreements 93 SECTION 3.11 Federal Reserve Regulations 93 SECTION 3.12 Investment Company Act 93 SECTION 3.13 Use of Proceeds 93 SECTION 3.14 Tax Returns 94 SECTION 3.15 No Material Misstatements 94 SECTION 3.16 Employee Benefit Plans 94 SECTION 3.17 Environmental Matters 95 SECTION 3.18 Insurance 96 SECTION 3.19 Security Documents 96 SECTION 3.20 Intellectual Property 96 SECTION 3.21 Labor Matters 97 SECTION 3.22 Solvency 97 SECTION 3.23 Anti-Corruption Laws 97 SECTION 3.24 Anti-Money Laundering Laws 97 SECTION 3.25 Foreign Assets Control Regulations, etc 97 ARTICLE IVCONDITIONS TO CLOSING AND FUNDING 98 SECTION 4.01 Conditions to All Credit Events 98 SECTION 4.02 Conditions to Closing 99 SECTION 4.03 Conditions to Funding ARTICLE VAFFIRMATIVE COVENANTS SECTION 5.01 Existence; Businesses and Properties SECTION 5.02 Insurance SECTION 5.03 Obligations and Taxes SECTION 5.04 Financial Statements, Reports, etc SECTION 5.05 Litigation and Other Notices SECTION 5.06 Information Regarding Collateral SECTION 5.07 Maintaining Records; Access to Properties and Inspections SECTION 5.08 Use of Proceeds SECTION 5.09 Further Assurances ARTICLE VINEGATIVE COVENANTS SECTION 6.01 Indebtedness SECTION 6.02 Liens -ii- TABLE OF CONTENTS (continued) Page SECTION 6.03 Sale and Lease-Back Transactions SECTION 6.04 Investments, Loans and Advances SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions SECTION 6.06 Restricted Payments; Restrictive Agreements SECTION 6.07 Transactions with Affiliates SECTION 6.08 Business of Borrowers and Subsidiaries SECTION 6.09 Other Indebtedness and Agreements SECTION 6.10 Interest Coverage Ratio SECTION 6.11 Maximum Leverage Ratio SECTION 6.12 Hedging Agreements SECTION 6.13 Pension Plans SECTION 6.14 Amendment of the Spin Documents SECTION 6.15 Sanction Laws and Regulations SECTION 6.16 Anti-Corruption Laws SECTION 6.17 Cross-Guarantee ARTICLE VIIEVENTS OF DEFAULT SECTION 7.01 Events of Default SECTION 7.02 Optional Acceleration of Maturity SECTION 7.03 Automatic Acceleration of Maturity SECTION 7.04 Non-exclusivity of Remedies SECTION 7.05 Application of Proceeds ARTICLE VIIITHE ADMINISTRATIVE AGENTS, THE COLLATERAL AGENTS, THE ISSUING BANKS AND THE SWING LINE LENDERS SECTION 8.01 Appointment and Authority SECTION 8.02 Rights as a Lender SECTION 8.03 Exculpatory Provisions SECTION 8.04 Reliance by the Agents, the Issuing Banks and the Swing Line Lenders SECTION 8.05 Delegation of Duties SECTION 8.06 Resignation of an Agent or a Swing Line Lender SECTION 8.07 Non-Reliance on Agents and Other Lenders; Certain Acknowledgments SECTION 8.08 Indemnification SECTION 8.09 Collateral and Guaranty Matters SECTION 8.10 No Other Duties, etc SECTION 8.11 Agents May File Proofs of Claim ARTICLE IXMISCELLANEOUS SECTION 9.01 Notices -iii- TABLE OF CONTENTS (continued) Page SECTION 9.02 Survival of Agreement SECTION 9.03 Binding Effect SECTION 9.04 Successors and Assigns SECTION 9.05 Expenses; Indemnity SECTION 9.06 Right of Setoff SECTION 9.07 Applicable Law SECTION 9.08 Waivers; Amendment SECTION 9.09 Interest Rate Limitation SECTION 9.10 Entire Agreement SECTION 9.11 WAIVER OF JURY TRIAL SECTION 9.12 Severability SECTION 9.13 Counterparts SECTION 9.14 Headings SECTION 9.15 Jurisdiction; Consent to Service of Process SECTION 9.16 Confidentiality SECTION 9.17 Judgment Currency SECTION 9.18 Exculpation Provisions SECTION 9.19 Payments Set Aside SECTION 9.20 Termination SECTION 9.21 Patriot Act Notice SECTION 9.22 Public Offer -iv- Schedule 1.01(a) Rolled Letters of Credit Schedule 1.01(a) U.S. Subsidiary Guarantors Schedule 1.01(b) Australian Subsidiary Guarantors Schedule 1.01(c) Canadian Subsidiary Guarantors Schedule 2.01 Lenders and Commitments Schedule 2.04 Amortization Schedule 3.08 Subsidiaries and Special Purpose Business Entities Schedule 3.09 Litigation Schedule 3.16(a) Unfunded Plans Schedule 3.16(b) Canadian Benefit Plans Schedule 3.17 Environmental Matters Schedule 6.01 Outstanding Indebtedness on Closing Date Schedule 6.02 Liens Existing on Closing Date Schedule 6.04 Existing Investments Exhibit A Form of Assignment and Acceptance Exhibit B-1 Form of U.S. Borrowing Request Exhibit B-2 Form of Canadian Borrowing Request Exhibit B-3 Form of Australian Borrowing Request Exhibit B-4 Form of Swing Line Borrowing Request Exhibit C-1 Form of Australian Guarantee Agreement Exhibit C-2 Form of Canadian Guarantee Agreement Exhibit C-3 Form of U.S. Subsidiary Guarantee Agreement Exhibit D-1 Form of Australian Share Security Deed Exhibit D-2 Form of Canadian Pledge Agreement Exhibit D-3 Form of U.S. Pledge Agreement Exhibit E-1 Form of Australian Security Deed Exhibit E-2 Form of Canadian Security Agreement Exhibit E-3 Form of U.S. Security Agreement Exhibit F-1 Form of Opinion of Simpson Thacher & Bartlett LLP Exhibit F-2 Form of Opinion of Dentons Canada LLP Exhibit F-3 Form of Opinion of Arnold Bloch Leibler Exhibit G Form of Compliance Certificate Exhibit H Form of Discount Note Exhibit I-1 – I-4 Forms of Exemption Certificate -v- THIS SYNDICATED FACILITY AGREEMENT dated as of May 28, 2014 (as amended, supplemented or modified from time to time, this “ Agreement ”), is among CIVEO CORPORATION, a Delaware corporation (the “ U.S. Borrower ”), CIVEO CANADA INC., a corporation amalgamated under the laws of the Province of Alberta (the “ Canadian Parent ”), CIVEO PREMIUM CAMP SERVICES LTD., a corporation amalgamated under the laws of the Province of Alberta (“ Civeo Premium ” and, together with the Canadian Parent, the “ Canadian Borrowers ”), CIVEO AUSTRALIA PTY LIMITED ACN , an Australian proprietary limited company (the “ Australian Borrower ” and, together with the U.S. Borrower and the Canadian Borrowers, the “ Borrowers ”), the Lenders (as defined in ArticleI), ROYAL BANK OF CANADA (“
